Citation Nr: 1532424	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as due to presumed exposure to herbicides, including Agent Orange.

3.  Entitlement to higher ratings for service-connected posttraumatic stress disorder (PTSD), with major depressive disorder, to include a rating in excess of 10 percent prior to November 22, 2010, a rating in excess of 30 percent prior to August 7, 2012, and a rating in excess of 50 percent on and after August 7, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated in May 2010, and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

On record at the hearing the Veteran clearly withdrew his appeals seeking entitlement to service connection for the following issues: insomnia, elevated cholesterol, joint pain, dizziness, fatigue, thyroid disorder, diabetes mellitus, and headaches.  Accordingly, these appeals have been withdrawn and are no longer before the Board.  38 C.F.R. § 20.204.

The Board notes the claims file includes additional notices regarding a hearing after July 2014.  Specifically, in November 2014 the RO informed the Veteran he was placed on the list of individuals waiting for a travel board hearing, and in a February 2015 written letter the Veteran elected a video hearing.  However, the Veteran was already provided with a hearing regarding all issues on appeal in July 2014, as discussed, and a full transcript of that hearing was included in the claims file.  The evidence does not suggest, and the Veteran has not asserted, any additional issues are on appeal which were not covered during the July 2014 hearing.  Therefore, the Board finds the Veteran was already provided with a hearing compliant with 38 C.F.R. § 20.700, and no additional hearing on these appeals will be provided.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and hypertension, including as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD with major depressive disorder was manifest by symptoms commensurate with occupational and social impairment with deficiencies in most areas throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a rating not to exceed 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.130 Diagnostic Code (DC) 9411 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran is seeking an increased initial rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 throughout the period on appeal.  He was assigned an initial 10 percent rating, an increased 30 percent rating effective November 22, 2010, and a 50 percent rating effective August 7, 2012.  As will be discussed below, the Board finds an increased rating not to exceed 70 percent is warranted throughout the period on appeal. 

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

 A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). 

Under DC 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.150.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  

The Board notes that VA regulations have been updated to provide the DSM-5, which no longer uses the GAF scale, should be applied to all cases pending before the AOJ effective August 4, 2014.  See 38 C.F.R. § 4.125; 70 Fed. Reg. 45,093 (Aug. 4, 2014).  However, in this case the Veteran's appeal was certified to the Board by a VA Form 8 dated June 6, 2014.  Accordingly, this case was no longer pending before the AOJ on August 4, 2014, and the DSM 5 does not apply.  As such, the Board will continue to apply the DSM-IV and the GAF scale to the Veteran's appeal.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

At the onset, the Board notes the Veteran has been diagnosed with several psychiatric disorders throughout the period on appeal, including PTSD, depression, and dementia.  Initially, his depression was attributed to other etiologies, including the loss of his daughter, by several medical professionals, and therefore considered not service connected.  For this reason, in psychiatric treatment records from early during the period on appeal, the Veteran's symptoms due to his service-connected PTSD are evaluated separately from his symptoms due to his non-service connected depression.   For example, during his December 2005 VA examination, the examiner opined the Veteran's overall GAF score was 40, suggesting serious impairment, but his GAF score for PTSD alone prior to his onset of dementia and depression was 80, suggesting mild impairment.  Following this examination, the AOJ assigned a 10 percent rating for the Veteran's symptoms of service-connected PTSD alone.  However, in a July 2010 addendum, the VA examiner opined the Veteran's service-connected PTSD was too intertwined with his non-service connected depression to be able to determine a separate GAF score for each condition.

The RO then requested another VA examination to clarify and reconcile the January 2010 examination, which diagnosed PTSD; major depressive disorder; and dementia not otherwise specified, and the November 2010 examination, which continued the diagnosis of PTSD and depression but did not address the previous diagnoses of dementia and cognitive difficulties.  That examination, done in August 2012, yielded the opinion that the Veteran's symptoms of PTSD cannot be clearly separated from his symptoms of his non-service connected diagnoses, including depression.  The August 2012 VA examiner opined that although the Veteran's PTSD and depression "have distinct etiologies," "they are mutually aggravating" and the symptoms should be considered together.  

The Board finds persuasive the reasoning of the 2012 examiner who found the Veteran's psychiatric disorders were too intertwined and mutually aggravating to consider separately applied throughout the period on appeal.  In fact, following this examination, the RO recharacterized the nature of the Veteran's service-connected disability from PTSD to PTSD with major depressive disorder.  However, the evidence does not contain any suggestion that the Veteran's service-connected PTSD and non-service connected depression previously had separate symptoms that only became intertwined over time.  Instead, the treatment records reflect the symptoms of these two disorders contributed to each other and were "mutually aggravating."  Therefore, the Board will consider the symptoms attributed to the Veteran's depression, as well as his service-connected PTSD, in assessing the appropriate rating throughout the period on appeal.

When considering all the symptoms of his diagnosed psychiatric disorders, and affording all benefit of the doubt to the Veteran, the Board finds the Veteran met the criteria associated with a rating not to exceed 70 percent throughout the period on appeal.

In December 2005, the Veteran was provided with his initial VA examination regarding his psychiatric disorder.  The examiner noted the Veteran had PTSD and dementia, and as a result of these disorders his recent memory was impaired.  The examiner also noted the Veteran's wife had recently quit her job to care for the Veteran's well-being, and had to remind him to complete routine tasks such as grooming and eating.  The Veteran reported he preferred to be isolated by himself.  Based on these and other symptoms detailed, the examiner opined the Veteran had major impairment in several areas, and assigned a GAF score of 40, suggesting serious impairment.

VA psychiatric treatment records from around this same period are consistent with the examiner's assessment.  For example, the records reflect the Veteran demonstrated loss of interest in hobbies, poor impulse control, passing suicidal ideation, and days spent in isolation.  Following the loss of his daughter in the fall of 2006, the Veteran experienced depression, inability to move through his grief, and difficulties expressing affection for his remaining children.  Symptoms of similar frequency and severity continued to occur for several years, as evidenced  by GAF scores of 50 assigned in a September 2009 VA treatment record and 40 in a January 2010 VA examination, both suggesting continued serious impairment.  

Treatment records beginning in late 2010 reflect higher GAF scores, including 60 during a May 2010 VA examination and 55 in December 2010 VA treatment record, suggesting moderate impairment.  However, review of the evidence does not reflect the Veteran's symptoms improved during this period.  He still reported problems with attention and concentration, and during his May 2010 VA examination reported getting lost in his own town while driving.  Furthermore, written statements from his daughter and wife in August 2010 describe the Veteran continued to experience difficulties relating to his family, even isolating himself from family meals.  His wife described his frequent sleep difficulties, including nightmares which lead to profuse sweating which required frequent sheet changing.  During his July 2014 hearing both the Veteran and his wife stated his symptoms had worsened during the period on appeal, not improved.  (Hearing Transcript at Pg. 21).  Therefore, despite the higher GAF scores, the Veteran's symptoms suggest he continued to experience serious impairment throughout the period on appeal.

Based on the foregoing, the Veteran demonstrated serious impairment in areas involving family relations, mood, thinking, and judgment throughout the period on appeal.  Accordingly, his level of impairment correlates with occupational and social impairment with deficiencies in most areas, the criteria associated with a higher 70 percent rating.  Therefore, an initial rating not to exceed 70 percent is warranted, and to this extent the Veteran's appeal is granted.

The evidence does not establish the Veteran demonstrated symptoms reflecting total occupational and social impairment, the criteria associated with a higher, total disability rating, at any point during the period on appeal.  Although he experienced short term memory loss, as discussed above, his long term memory was consistently noted to be intact.  See e.g. May 2010 VA examination.  Similarly, although he experienced some auditory hallucinations of the voices of friends from the military, he reported these voices were a source of comfort and not persistent.  See e.g., January 2010 VA treatment record.  He was consistently noted to be fully oriented, demonstrating a normal thought process, and practicing good hygiene.  His wife was also present through all psychiatric evaluations throughout the period on appeal and his July 2014 hearing, reflecting a continued strong relationship with his spouse of over forty years.  Therefore, the evidence does not reflect the Veteran experienced symptoms like the criteria associated with a maximum 100 percent rating.  Because total occupational or social impairment was not demonstrated at any point during the period on appeal, a total disability rating is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of feelings of depression, mood disruption, sleep difficulties, and isolation.  These symptoms were specifically contemplated and served, in part, as the basis for the increased rating assigned above.  In this regard, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  However, throughout the period on appeal he has consistently related his lack of employment to his retirement in 2000 following a non-service connected injury to his back.  See e.g. Hearing Transcript Pg. 22.  He has not, therefore, alleged that he is unemployable on account of his service-connected PTSD.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected PTSD.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The VA attempted to obtain the Veteran's records from the Social Security Administration (SSA), however in an August 2011 letter the SSA indicated his records were no longer available.  During his hearing the Veteran stated he also attempted to obtain his SSA records, but was informed they were no longer available.  (Hearing Transcript pg. 22-23).  Therefore, no further actions by the VA were required to obtain these unavailable SSA records.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding the severity of his PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding psychiatric treatment records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an initial rating not to exceed 70 percent for service-connected PTSD with major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.
	(CONTINUED ON NEXT PAGE)

REMAND

Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss.  He was provided with two VA examinations, in December 2005 and August 2010, which each reflected the Veteran currently has bilateral hearing loss for VA purposes.  Both examiners opined the Veteran's current hearing loss was not related to his active duty service because his hearing acuity was normal at his October 1969 separation examination.

However, the lack of any evidence showing the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Accordingly, the reports from the two VA examiners in this case are not adequate, and remand is required for a supplemental VA nexus opinion.

Hypertension

Finally, the Veteran is also seeking entitlement to service connection for hypertension.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  For this reason, the Board finds remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides, or another etiology.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The medical professional should be provided with the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed. Examination of the Veteran is not required, unless so determined by the medical professional.  

The examiner should address the following question, and in doing so should specifically address the Veteran's lay statements asserting his current hearing loss began during active duty service (see e.g. Hearing Transcript pg 7).

Is it as likely as not (50 percent or greater) that the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active duty service?

2.  Obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  The medical professional should address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein?

3.  Then, readjudicate the appeals considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


